Citation Nr: 0124625	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  01-07 088	)	DATE
	)
	)


THE ISSUE

Whether the attorney fee agreement is reasonable.


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The issue of the reasonableness of attorney fees proposed to 
be charged by the claimant's attorney for her services 
rendered to the veteran was raised sua sponte by the Board of 
Veteran's Appeals (Board) on its own motion.  See 38 C.F.R. 
§ 5904(c)(2) (West 1991 & Supp. 2001) and 38 C.F.R. 
§ 20.609(I) (2000).  The veteran and Y.G.B., the attorney 
representing the veteran, were notified of this action by a 
letter dated July 12, 2001, and were advised therein that 
they were to submit any evidence or argument concerning this 
matter directly to the Board within 30 days.  No response was 
received from either the veteran or his attorney.

FINDINGS OF FACT

1.  In an April 2000 rating decision, the RO granted 
entitlement to nonservice- connected pension, effective from 
the date of receipt of the veteran's claim for such benefit 
in August 1993.

2.  In July 1996, the Board remanded the issue of entitlement 
to non-service-connected pension benefits to the RO.

3.  The veteran and the attorney, Y.G.B, entered a fee 
agreement in August 1996 which provides that the veteran 
shall pay the attorney a fee for  the "statutory allowance 
or (1/4) of settlement."

4.  No final Board decision has been made with respect to the 
issue of entitlement to nonservice-connected pension 
benefits.


CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement between 
the veteran and his attorney as to representation before the 
Department of Veterans Affairs (VA) and the Board may be 
executed have not been met regarding the attorney's 
representation in the claim for nonservice-connected pension.  
38 U.S.C.A. § 5904(c) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.609(c) (2000).

2.  A fee in excess of $0 for services rendered on the 
veteran's behalf before VA in connection with a claim of 
entitlement to nonservice-connected pensions is unreasonable.  
38 U.S.C.A. § 5904(c)(2) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.609(c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an April 2000 rating decision, the veteran was granted 
entitlement to nonservice-connected pension.  In December 
2000, he was issued a check for $60,894.

The veteran and his attorney, Y.G.D., entered a fee agreement 
in August 1996.  The fee agreement provided that the attorney 
would represent the client in his claims for ". . . service 
pension [and] service connection disability . . . ."  The 
agreement provided for a contingent fee of the ". . . 
statutory allowance or (1/4) of settlement."  The agreement 
also provides for the payment of the attorney's expenses by 
the veteran.

In a September 2000 letter to the Board, the attorney 
indicated her intention to be paid the "statutory allowance 
or one fourth of the settlement amount."  She also indicated 
that her expenses were $749.52.

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services.  
38 U.S.C.A. § 5904(c)(1)(West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.609(c) (2000).  These criteria are:  1) promulgation by 
the Board of a final decision with respect to the issue or 
issues involved; 2) the notice of disagreement (NOD) which 
preceded the Board decision with respect to the issue or 
issues involved was received by the RO on or after 
November 18, 1988; and 3) the attorney or agent must have 
been retained not later than one year following the date that 
the Board decision with respect to the issue or issues 
involved was promulgated.

VA's General Counsel has considered the issue presented in 
this case in a precedent opinion.  VAOPGCPREC 37-97 (O.G.C. 
Prece 37-97).  The general counsel concluded that when the 
Board remands a claim to the RO for adjudication, the Board's 
action does not constitute a final decision within the 
meaning of 38 U.S.C.A. § 5904(c)(1).  The General Counsel 
cited two United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter referred to as the Court) cases as authority for 
his opinion.  One such case was cited for the proposition 
that it is "well settled" that remands by the Board are not 
final decisions.  Matter of Stanley, 9 Vet. App. 203, 207 
(1996).  In the other case, the Court discussed the 
legislative history and intent of the statute governing 
payment of attorney fees in claims for benefits.  In that 
case, the claimant was awarded benefits by the RO under the 
nonadversarial system of VA claims processing.  The claim was 
never the subject of a final Board decision, and therefore, 
no payment of attorney fees was warranted or permitted.  
Matter of Stanley, 10 Vet App. 104 (1997).

I find that there has been no final decision by the Board on 
the issue of entitlement to nonservice-connected pension.  In 
fact, there has been no final Board decision in this case 
that was preceded by an NOD filed on or after November 18, 
1988.  The only final decision  by the Board was made in June 
1987, and that decision did not address the issue of 
entitlement to nonservice-connected pension.  

In Summary, the Board's July 1996 remand of this matter did 
not constitute a final decision.  Accordingly, I conclude 
that the prerequisites for charging a fee for services 
concerning the claim for nonservice-connected pension 
rendered by the attorney on the veteran's behalf before VA 
and the Board are not met.

The attorney may charge for reasonable expenses.  This 
decision does not address the reasonableness of any such 
charges.


ORDER

No fee may be charged by the attorney for service rendered in 
connection with the veteran's claims for nonservice-connected 
pension.  As to service provided by the attorney as to such 
claim, any fee in excess of $0 is not reasonable.  The fee is 
reduced to a total of $0.  The amount in excess of $0 
received by the attorney for services before VA is to be 
refunded to the claimant.




		
	MARY GALLAGHER
	Member, Board of Veterans' Appeal

 




